DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 8/12/2021. Currently claims 1-20 are pending and claims 1, 11, and 20 are independent.  Claims 1, 6-9, 11, and 16-20 have been amended from the previous claim set dated 12/7/2020.  No claims have been added or cancelled.

Priority
Priority is acknowledged to provisional application 62/688,590 filed on 6/22/2018.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  


	

	
	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely a system/machine.  Claim 11 and its dependent claims (claims 12-19) are directed to a statutory category, namely a method.  Claim 20 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business 
Step 2A (Prong 2):  Independent claims 1, 11, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processor…memory…User device…Network system…computer-readable medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 add the additional element which recites in part “User interface…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2-4, 9, 10, 12-14, and 19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part ”  
Dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 also include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 include the additional element which recites in part “User interface…”  This is similar to the additional elements that are addressed above in claims 1, 9, and 15, and is not significantly more because this is merely the software and/or hardware components used to implement the abstract idea (optimize the dispatching and routing of transportation rides for customers) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2-4, 9, 10, 12-14, and 19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal et al. (USPGPUB 2019/0205812) in view of Liu et al. (USPGPUB 2016/0321566) further in view of Poykko et al. (USPGPUB 2008/0270204).
Regarding claims 1, 11, and 20 (Amended), Afzal discloses a network system and computer-implemented method for managing a network-based transport service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media), the network system comprising: one or more processors; and one or more memory resources storing instructions (Afzal ¶103 - In one or more embodiments, the computer readable storage media 908 is configurable to store software, including programs, code, or other instructions, that is executable by a processor to provide functionality described herein) that, when executed by the one or more processors of the network system, cause network system to: receive, at a query receipt time- over a network from a user device of a first user, query data corresponding to a pre-request query for the network-based transport service, and indicating a start location and a service location (Afzal ¶42 - the transportation matching system application 120a installed on the requestor computing device 118a detects a session event (304). In one or more embodiments, as mentioned above, session events include, but are not limited to, an application open event, a set pickup event, a set destination event); and identifying, during the optimization time window, a service provider for the first user (Afzal ¶2 - conventional systems typically only account for, and match, transportation requests received within a limited window of time).
Afzal lacks in response to receiving the query data, determine whether to perform request optimization for the first user based, at least in part, on the start location, the service location, and the first query receipt time; subsequently, receive, over the network from the user device of the first user a first request; and in response to receiving the first request and based on determining that the request optimization is to be performed for the first user, process the first request by identifying a service provider for the first user, the service provider being identified to contemporaneously provide service for the first request and at least a second request for the network-based transport service from a second user.
Liu, from the same field of endeavor, teaches in response to receiving the query data, determine whether to perform request optimization for the first user based, at least in part, on the start location, the service location, and the first query receipt time (Liu ¶87- At operation 804, the ride-sharing server 208 determines whether other users with similar rental criteria are available to share a rental vehicle 102); subsequently, receive, over the network from the user device of the first user a first request; and in response to receiving the first request and based on determining that the request optimization is to be performed for the first user, process the first request by identifying a service provider for the first user, the service provider being identified to contemporaneously provide At operation 806, the ride-sharing server 208 requests for users to rent-share a vehicle 102…At operation 808, the ride-sharing server 208 determines whether the joint rental group 358 is confirmed…At operation 810, the ride-sharing server 208 rents a vehicle 102 to the joint rental group 358).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Afzal further lacks delaying identification of service providers for the first request from a preconfigured time to an optimization time window subsequent to the preconfigured time.
Poykko, from the same field of endeavor, teaches delaying identification of service providers for the first request from a preconfigured time to an optimization time window subsequent to the preconfigured time (Poykko ¶47 - If the order message contains such a desired pick-up time, which at the time of receiving the order message at the transport server is farther in the future than a certain predefined limit, the transport server may decide to defer any location requests until a certain moment when the desired pick-up time is closer {i.e. delay identification}. Then after the transport server has finally decided to start requesting for location, depending on whether the "well in advance" order message included the desired pick-up location or not the procedure may proceed as is described otherwise in this description).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the demand responsive transport techniques of Poykko because Poykko discloses “The invention concerns generally the technical means required for enabling passengers to share transportation effectively and conveniently (Poykko ¶1)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional the demand responsive transport techniques that Poykko discloses because enabling effective and convenient transportation sharing would further improve the transportation matching systems of Afzal.  
Regarding claims 2 and 12 (Previously Presented), Afzal in view of Liu further in view of Poykko discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches determining the optimization time window based on the start location, the service location, and the query receipt time (Liu ¶62 - a user traveling alone may also desire to share costs with other users. To do so, the user may provide information about the intended usage of the desired vehicle 102, which may allow the ride-sharing server 208 to match the user together with other users having similar requirements. For instance, the user may utilize the trip-planning application 170 to specify the information to the ride-sharing server 208, such as the trip origin location 324 and trip destination location 326, maximum costs, as well as other trip requirements); and determining to perform request optimization based on a comparison of the query receipt time and the optimization time window (Liu ¶87- At operation 804, the ride-sharing server 208 determines whether other users with similar rental criteria are available to share a rental vehicle 102).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 3 and 13 (Previously Presented), Afzal in view of Liu further in view of Poykko discloses determining to perform request optimization based on the query receipt time being within a threshold time value of a start time of the optimization time window (Afzal ¶21 - the transportation matching system can reserve the matched provider for only a predetermined amount of time (e.g., 8 seconds) {i.e. threshold}. If the transportation matching system receives the expected transportation request in that amount of time, the transportation matching system dispatches the reserved provider computing device. If the transportation matching system does not receive the expected transportation request in that amount of time, the transportation matching system can release the provider computing device from reserved status).  
Regarding claims 4 and 14 (Previously Presented), Afzal in view of Liu further in view of Poykko discloses determining whether query receipt time is within the optimization time window (Afzal ¶24 - if the determined likelihood is high and/or the time-to-request is within a threshold amount of time (e.g., 10 seconds) {i.e. within window}, the transportation matching system can provide information to the requestor computing device that identifies the preliminarily matched provider).
Liu further teaches automatically perform request optimization for the first user (Liu ¶43 - automatically finding ride-share partners while traveling).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses 
Regarding claims 5 and 15 (Previously Presented), Afzal in view of Liu further in view of Poykko discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches in response to determining to perform request optimization, transmit a set of content data to the user device to enable the user device to present a set of user interface features to enable the first user to either accept or decline request optimization (Liu Fig. 5); and wherein request optimization for the first user is performed in response to receiving data from the user device indicating acceptance by the first user to perform request optimization (Liu ¶88 - Responsive to accepting or rejection inclusion in the upcoming joint rental group 358, the trip-planning application 170 may be configured to send the response to confirm or deny inclusion in the rent-sharing to the ride-sharing server 208 for processing).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses 
Regarding claims 6 and 16 (Amended), Afzal in view of Liu further in view of Poykko discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches the set of user interface features includes a prompt for the first user to either accept or decline request optimization in requesting the network-based service (Liu Fig. 5), the prompt displaying (i) a first estimated time of arrival at the service location and a first cost for requesting the network-based service associated with accepting request optimization, and (ii) a second estimated time of arrival at the service location and a second cost for requesting the network-based service associated with declining request optimization (Liu ¶20 - A ride-sharing system may include a trip-planning application installed to user's mobile devices…The trip-planning application may be configured to perform route optimization in accordance with information received from the connected vehicle…The trip-planning application may be configured to facilitate ride-sharing decision-making by taking into account the status of vehicle routes across the modes of transportation, and differences among costs, time, and other factors).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide 
Regarding claims 7 and 17 (Amended), Afzal in view of Liu further in view of Poykko discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches determining whether to perform request optimization for the first user includes determining whether to automatically perform request optimization for the first user; and Atty. Docket No.: UP-8313 App. No: 16/448,412wherein the executed instructions further cause the network system to, in response to determining to automatically perform request optimization for the first user, transmitting a set of content data to the user device to enable the user device to present a set of user interface features to request the network-based service, wherein the set of user interface features does not include a prompt for the first user to decline request optimization (Liu ¶74 - In many cases, the default may be to forego participation in the rent-sharing absent an affirmation by the user, but this setting may be defined differently in the passenger characteristics 306 for the user who may wish to always default to accepting any available rent-shares {i.e. no prompt})
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 8 and 18 (Amended), Afzal in view of Liu further in view of Poykko discloses the set of user interface features includes a prompt for the first user to request the network-based service, the prompt displaying an estimated time of arrival at the service location and a cost for requesting the network-based service associated with performing request optimization (Afzal Fig. 7A-7E - Afzal ¶11 - FIGS. 7A-7E illustrate a series of graphical user interfaces that the transportation matching system provides to one or more requestor computing devices and/or provider computing devices in accordance with one or more embodiments).
Regarding claims 9, 10, and 19 (Amended), Afzal in view of Liu further in view of Poykko discloses determining whether to perform request optimization for the first user is based further on historical data associated with the network-based service (Afzal ¶53 - In at least one embodiment, the transportation matching system 102 can analyze an activity history associated with the requestor computing device 118a
Liu further teaches determining whether to perform request optimization for the first user is based further on user profile data associated with the first user (Liu ¶74 - In many cases, the default may be to forego participation in the rent-sharing absent an affirmation by the user, but this setting may be defined differently in the passenger characteristics 306 for the user who may wish to always default to accepting any available rent-shares).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  


Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the 
Applicant first argues that the claimed invention is in fact not abstract and does not fall into the enumerated category of organizing human activity.  Examiner does not find this persuasive because the claimed invention is interpreted as using a computer system to optimize the dispatching and routing of transportation rides for customers.  Under this interpretation the claimed invention falls into the “organizing human activity” designation because the invention is organizing the transportation of humans.
The Applicant also argues that the claimed invention is further integrated into a practical application by addressing the addressing the improvement to ride matching and optimization.  While this ride matching optimization might be an improvement to the business process of facilitating rideshares, and as such, have practical applicability, this practical applicability is not synonymous with USPTO guidance. Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional elements.  The claims as written do not currently accomplish that. 
Regarding the 35 USC § 103 rejections on the original Office Action, Applicant amended the independent claims to further limit the claims with respect to delaying the processing of user requests.  In light of this amendment, Examiner agrees that the original references did not teach this, however the amendment necessitated a new search.  As a result of this new search, prior art was found that does teach these limitations (Poykko as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624